DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in the application with claims 5-11 and 13 withdrawn. Claims 1-4 and 12 are examined herein.

Response to Arguments
Applicant's arguments and amendments filed 07/16/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the claim objections of record, but have created a new issue as discussed further herein. The claim amendments overcome some, but not all, of the 35 U.S.C. 112(b) rejections, the remaining one repeated herein. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues: “None of the debris filters 14 in Yasuhiro ’786 are a lattice structure that forms a hollow pyramid or hollow cone structure.” Examiner respectfully disagrees. The disclosure does not define the term “lattice structure,” therefore the term is given its broadest reasonable interpretation. A skilled artisan would recognize that a lattice structure includes a structure having a patterned arrangement (see e.g., Merriam Webster1: “a network or design resembling a lattice,” “a The Free Dictionary2: “an arrangement of points or particles or objects in a regular periodic patter in 2 or 3 dimensions”). As best seen in Figures 1 and 8 of Yasuhiro, the debris filters are conical/pyramidal in shape and are formed from a patterned arrangement of the foreign matter filter structure (14) and holes (15). Therefore, Yasuhiro teaches the limitation: “wherein each first debris filter comprises a hollow pyramid or hollow cone structure formed from a lattice structure.”

The examiner’s broadest reasonable interpretation of the claim language is supported by paragraph [0059] of the specification which describes methods for forming the claimed lattice structure. This portion of the specification states “some or all of the arrangements 100 or 200 may be formed as a single unitary element. In an example embodiment, direct metal laser melting has been employed.…” The processes described would not form a “framework of crossed wood or metal strips” as Examiner assumes Applicant is arguing that the claimed lattice structure must be. Rather, these processes would form holes in a solid metal element, just like the structure of Yasuhiro. 

Claim Objections
Claim 4 is objected to because of the following informalities: “from bottom of the at least one first debris filter to top of the at least one first debris filter” should recite “from a bottom of the at least one first debris filter to a top of the at least one first debris filter.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is indefinite because it recites the limitation “sized and configured to minimize resistance in regard to coolant flow through the lattice structure” without making clear how and with what structure the lattice structure is sized and configured to minimize resistance. The claim merely recites a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials, or steps that accomplish the function or achieve the result. See MPEP 2173.05(g). What aspect of the lattice structure is “sized”? What structural limitations are intended to be imparted on the lattice structure such that it is “configured to minimize resistance”? 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of US Patent No. 5,225,152 (“Verdier”) further in view of JP Publication No. H10253786 (“Yasuhiro”).

Regarding claim 1, AAPA discloses (see AAPA, Figs. 1-3) a filtering arrangement for use in a bottom nozzle (12) of a fuel assembly (10) in a nuclear reactor, the filtering arrangement comprising:
a top surface;
a bottom surface; and
a plurality of debris filters (48) ([0046]).


Verdier teaches (see Verdier, Figs. 2-4) a filtering arrangement for use in a bottom nozzle (8) of a fuel assembly (1) comprising a plurality of vertical walls (14, 15) arranged in a squared grid pattern which extends between a bottom surface and a top surface of the filtering arrangement and define a plurality of non-circular passages (16) extending between the bottom surface and the top surface through the arrangement and further teaches a plurality of debris filters (18), each debris filter being positioned between the top surface and the bottom surface to span across a respective one of the plurality of passages. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the arrangement of AAPA to include the vertical walls and debris filters as taught by Verdier because Verdier teaches this arrangement absorbs forces, provides satisfactory hydraulic characteristics, reduces the bulk of the assembly, and ensures effective filtration (Verdier, 3:25-47, 5:38-51). 

Verdier does not teach the debris filter comprises a hollow pyramid or hollow cone structure.

Yasuhiro teaches (see Yasuhiro, Figs. 1, 8-10) a filtering arrangement for use in a bottom nozzle (5) of a fuel assembly (1) including debris filters (14) comprising a hollow pyramid or hollow cone structure formed from a lattice structure ([0016], [0038]). 



Regarding claim 2, AAPA in view of Verdier further in view of Yasuhiro teaches the filtering arrangement of claim 1. Yasuhiro further teaches wherein the lattice structure of each first debris filter is sized and configured to minimize resistance in regard to coolant flow through the lattice structure (Yasuhiro, Figs. 1, 9-10, [0016], [0021], [0038]). A POSA would have been motivated to combine AAPA, Verdier, and Yasuhiro as discussed above with regards to claim 1.

Regarding claim 3, AAPA in view of Verdier further in view of Yasuhiro teaches the filtering arrangement of claim 2. Yasuhiro further teaches wherein when viewed from directly above the filtering arrangement or directly below the filtering arrangement the lattice structure of each first debris filter is arranged so as to form a second squared grid pattern (Yasuhiro, Figs. 8, 10; additionally, Yasuhiro’s debris filters are of pyramid shape which has a square base and would therefore form a squared grid pattern). A POSA would have been motivated to combine AAPA, Verdier, and Yasuhiro as discussed above with regards to claim 1.

Regarding claim 4, AAPA in view of Verdier further in view of Yasuhiro teaches the filtering arrangement of claim 2. While the embodiment of Figures 8-10 of Yasuhiro does not teach wherein at least one first debris filter narrows from bottom to top, Yasuhiro teaches another embodiment, Figure 16, which teaches debris filters which narrow from a bottom of the at least one first debris filter to the top of the at least one first debris filter (Yasuhiro, Fig. 16). It would have been obvious to a POSA to have 

Regarding claim 12, AAPA discloses (see AAPA, Figs. 1-2) a bottom nozzle assembly (12) for use in a fuel assembly (10) in a nuclear reactor, the bottom nozzle assembly comprising:
a rectangular skirt portion (44); and
a filtering arrangement coupled to the rectangular base portion (Fig. 3).

	AAPA in view of Verdier teaches the filtering arrangement as recited in claim 1 as discussed above. A POSA would have been motivated to combine AAPA and Verdier as discussed above with regards to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/lattice 
        2 https://www.thefreedictionary.com/lattice